          Case 1:21-cv-00159-N/A Document 1                     Filed 04/09/21          Page 1 of 4




                                                                              FORM 1
UNITED STATES COURT OF INTERNATIONAL TRADE

 CITIC Dicastal Wheel Manufacturing
 Co. Ltd.
                                                                                  Plaintiff,            21-00159
                                         v.
 UNITED STATES OF AMERICA,
                                                                                Defendant.            SUMMONS

TO: The Attorney General and the Secretary of Homeland Security:
  PLEASE TAKE NOTICE that a civil action has been commenced
pursuant to 28 U.S.C. §1581(a) to contest denial of the protest specified below
(and the protests listed in the attached schedule).




                                                                     ___________________________
______
                                                                     MARIO TOSCANO, CLERK OF THE COURT

                                                     PROTEST
       Port of                                                   Date Protest
       Entry: Detroit Metropolitan Airport                       Filed:           June 30, 2020
       Protest                                                   Date Protest
       Number: 3807-20-100338                                    Denied:          October 14, 2020

       Importer: CITIC Dicastal Wheel Manufacturing Co. Ltd
       Category of
       Merchandise: Various carts
                                 ENTRIES INVOLVED IN ABOVE PROTEST
           Entry            Date of             Date of          Entry              Date of            Date of
          Number             Entry            Liquidation       Number               Entry           Liquidation
       037-0323153-4    May 2, 2019          April 24, 2020   037-0322719-3      April 15, 2019   March 3, 2020




      Port Director,                                                    Grunfeld, Desiderio, Lebowitz, Silverman &
                                                                        Klestadt LLP
       Case 1:21-cv-00159-N/A Document 1                  Filed 04/09/21                 Page 2 of 4




 Port of San Francisco                                           599 Lexington Avenue, 36th Floor
 301 E. Ocean Blvd. Suite 1400                                   New York, New York 10022
 Long Beach, CA 90802
 562/366-5425                                                    212/557-4000
Address of Customs District in Which Protest Was Denied     Name, Address and Telephone Number of Plaintiff's Attorney
           Case 1:21-cv-00159-N/A Document 1                          Filed 04/09/21     Page 3 of 4




                           CONTESTED ADMINISTRATIVE DECISION
                                        Appraised Value of Merchandise
                                        Statutory Basis                           Statement of Value


 Appraised:



 Protest Claim:



                                          Classification, Rate or Amount
                                            Assessed                                   Protest Claim
                                 Paragraph                                     Paragraph
       Merchandise            or Item Number              Rate              or Item Number                Rate



 Aluminum road wheels        8708.70.4545              2.5% ad val.         8708.70.4545               2.5% ad val.
                             9903.88.03                10% ad val.          9903.88.33                 0% ad val.




                                                         Other

 State specifically the Decision [as Described in 19 U.S.C.§1514(a)] and the Protest Claim:

 Customs’ decision to deny the protests was incorrect as the goods qualify for the exclusion for aluminum road
 wheels classified under 8708.70.4545, specifically 9903.88.33.


 The issue which was common to all such denied protests:

 Whether Customs’ decision to deny the protests was improper.

Every denied protest included in this civil action was filed by the same above-named
importer, or by an authorized person in his behalf. The category of merchandise specified
above was involved in each entry of merchandise included in every such denied protest.
The issue or issues stated above were common to all such denied protests. All such protests
were filed and denied as prescribed by law. All liquidated duties, charges or exactions have
been paid, and were paid at the port of entry unless otherwise shown.
                 Case 1:21-cv-00159-N/A Document 1   Filed 04/09/21         Page 4 of 4




               April 9, 2021                     /s/ Robert F. Seely
              Date                               Signature of Plaintiff's Attorney


Page 2




         11065004_1
